Citation Nr: 0413603	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post arthrotomy, currently 
rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1951 to August 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In the decision, the RO increased the 
rating for the veteran's service-connected left knee disorder 
from 10 percent to 20 percent. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board's review of the claims file reveals that additional 
evidence exists which has not been obtained.  In this regard, 
the Board notes that the veteran has given a very specific 
history of having received treatment for his left knee 
disorder at a VA facility.  He stated in a Statement in 
Support of Claim dated in July 2002 that he had been seen by 
a VA doctor and had been to the X-ray and orthopedic clinics.  
In a letter dated in September 2002, the veteran specified 
that he had been seen in August at the orthopedic department 
at the Portland VAMC at which time he was fitted for a brace.  

The only VA treatment record which is contained in the claims 
file is a radiology report dated in June 2002.  That record 
was submitted by the veteran.  Records such as the August 
2002 orthopedic clinic record described by the veteran have 
not been obtained.  The RO has not made any attempt to obtain 
any other VA treatment records.  Because the records sought 
are Federal department or agency records, the VA must 
continue its efforts unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to obtain the 
veteran's treatment records from the VAMC 
in Portland, Oregon, for any treatment 
for a knee disorder during the period 
from 2001 to the present date.  In 
particular, the RO should request records 
from the orthopedic clinic.  The VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




